Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it repeats information given in the title.  Correction is required.  See MPEP § 608.01(b)(I)(C).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1 Analysis:
In the instant case, Claims 1-7 are directed to a method, Claims 8-14 are directed to a system, and Claim 15 is directed to a computer program product comprising a non-transitory machine-readable data storage medium.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:

Step 2A: Prong 1 Analysis:
Claims 1, 8, and 15 recite:
“process the input and provide a first score” (mental process) 
“process the input and provide a second score” (mental process) 
“analysing the first score and the second score to determine at least one of the first and second computing module to be used for providing the output for the input.” (mental process)
The judicial exception is not integrated into a practical application because the additional elements in claims 1, 8, and 15 “first computing module”, “second computing module”, “orchestration module communicably coupled to the first computing module and the second computing module”, “computer program product comprising a non-transitory machine-readable data storage medium”, and “processing device” correspond to mere instructions to implement an abstract idea or other exception on a computer. The additional limitations in Claims 1, 8, and 15 “receiving the input”, “providing the input to a first computing module”, and “providing the input to a second computing module” amount to insignificant extra-solution activity (necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  The claims are directed to an abstract idea.
Step 2B Analysis:
receiving or transmitting data over a network and/or storing and retrieving information in memory; see MPEP 2106.05(d)(II)(i and iv)).  The limitations do not place any meaningful constraints on practicing the judicial exception. The claims are directed to a judicial exception.
Dependent claims 2-7 and 9-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claims 2 and 9 recite the same limitations as Claims 1 and 8, further specifying that the modules are determined based on a parameter (mental process).
Claims 3 and 10 recite the same limitations as Claims 1 and 8, further specifying receiving adjusting scores based on feedback (mental process).  Additional limitation “receiving a feedback” does not integrate the judicial exception into a practical application, because it necessary data gathering and outputting; see MPEP 2106.05(g)(3)).  It does not amount to significantly more than the judicial exception because it amounts to well-understood, routine, and conventional activity (receiving or transmitting data over a network and/or storing and retrieving information in memory; see MPEP 2106.05(d)(II)(i and iv)).  
Claims 4 and 11 recite the same limitations as Claims 1 and 8, further specifying what the score represents (mental process). 
Claims 5 and 12 recite the same limitations as Claims 1 and 8, further specifying pre-processing the input to select the modules (mental process). 
Claims 6 and 13 recite the same limitations as Claims 1 and 8, further specifying that the first module is a cognitive computing module.  In the instant case, Specification [0035] defines “cognitive computing”:  “Optionally, the first computing module is a cognitive computing module. The cognitive computing module allows for simulating human thought process in a computerized model. Furthermore, the cognitive computing module uses data mining techniques, pattern recognition and natural language processing for imitating human decision-making capability. The cognitive computing module allows for solving problems without requiring human assistance. The cognitive module uses one or more machine learning techniques for improving performance thereof based on a feedback provided thereto.”  The human thought process, by definition, can be performed by the human mind.  Also, “Data mining” (from the brain’s memory), pattern recognition, and natural language processing are all performed by the human mind.  “One or more machine learning techniques” may simply be a linear regression model, which can be performed by a human with pen and paper.  Thus, this mental process).
 Claims 7 and 14 recite the same limitations as Claims 1 and 8, further specifying that the second module is a machine learning module.  Machine learning may be as simple as a linear regression model, which can be performed by a human with pen and paper (mental process).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 8, 11, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Micali et. al. (US 2016/0328651 A1; hereinafter Micali).
As per Claim 8, Micali teaches a system for optimally providing output for an input, the system comprising:
a first computing module (Micali, Abstract, discloses:  “Electrical usage of devices in a building may be monitored to assist a user in labeling devices. In some implementations, a user may provide information about a first device, and this information may be used to obtain a plurality of mathematical models that each correspond to a device or a class of devices”.  Here, Micali discloses a “plurality of mathematical models”, which necessarily implies a first model.  Micali, Figure 3, discloses models 200-208 within Power Monitor 120.  Micali, Para [0044], discloses:  “Power monitor 120 may include any components typical of a computing device, such one or more processors 280, volatile or nonvolatile memory 270, and one or more network interfaces 290”.  Thus, Micali discloses a first computing module in the “plurality of mathematical models”).
a second computing module (Micali, Abstract, discloses:  “Electrical usage of devices in a building may be monitored to assist a user in labeling devices. In some implementations, a user may provide information about a first device, and this information may be used to obtain a plurality of mathematical models that each correspond to a device or a class of devices”.  Here, Micali discloses a “plurality of mathematical models”, which necessarily implies a second model.  Micali, Figure 3, discloses models 200-208 within Power Monitor 120.  Micali, Para [0044], discloses:  “Power monitor 120 may include any components typical of a computing device, such one or more processors 280, volatile or nonvolatile memory 270, and one or more network interfaces 290”.  Thus, Micali discloses a second computing module in the “plurality of mathematical models”).
an orchestration module communicably coupled to the first computing module and the second computing module (Micali, Para [0037], discloses:  “Power monitor 120 may be a device that is obtained separately from electrical panel 110 and installed by a user or electrician to connect to electrical panel 110”.  Micali, Para [0121], discloses:  “As power monitor 120 is processing electrical signals, it may use models that are associated with devices on the device list and it may use models that are not associated with devices on the device list.”  In these two statements, Micali discloses that power monitor 120 gets the electrical signals and inputs them to the models, and is thus communicably coupled to the models.  Thus, Micali discloses an orchestration module (“power monitor 120”) communicably coupled to the first computing module (one of “models”) and the second computing module (one of “models”)).
the orchestration module operable to:
receive the input (Micali, Para [0034], discloses:  “FIG. 1 shows power monitor 120 that may perform disaggregation using information about one or more electrical signals provided by electrical panel 110. For example, power monitor 120 may determine voltage and/or current levels for electrical signals output by electrical panel 110 (e.g., one or more mains). The values may be determined using any available sensors, and the techniques are not limited to any particular sensors or any particular types of values that may be obtained from sensors.”  Here, Micali discloses that the orchestration module (“power monitor 120”) receive the input (“electrical signals output by electrical panel 110”)).
provide the input to a first computing module, wherein the first computing module is operable to process the input and provide a first score (Micali, Para [0121], discloses:  “As power monitor 120 is processing electrical signals, it may use models that are associated with devices on the device list and it may use models that are not associated with devices on the device list. By comparing scores and/or confidence levels generated using the various models, new devices may be added to the device list, new models may be associated with devices on the device list, or model associated with devices may be modified or adjusted based on the collected data. A score may indicate how well data fits a model. A confidence level may indicates a measure of the confidence that the data was generated by a device that is correctly associated with the model.”  Here, Micali discloses that the orchestration module (“power monitor 120”) provide the input (“electrical signals”) to a first computing module (one of “models”), since in order to “use models” for “processing electrical signals”, said signals must be input to said models.  Micali also discloses providing a first score (“confidence level”), wherein the first computing module is operable to do so (“generated using the various models”)).
provide the input to a second computing module, wherein the second computing module is operable to process the input and provide a second score (Micali, Abstract, discloses:  “Electrical usage of devices in a building may be monitored to assist a user in labeling devices. In some implementations, a user may provide information about a first device, and this information may be used to obtain a plurality of mathematical models that each correspond to a device or a class of devices”.  Here, Micali discloses a “plurality of mathematical models”, which necessarily implies a second model.  Micali, Para [0121], discloses:  “As power monitor 120 is processing electrical signals, it may use models that are associated with devices on the device list and it may use models that are not associated with devices on the device list. By comparing scores and/or confidence levels generated using the various models, new devices may be added to the device list, new models may be associated with devices on the device list, or model associated with devices may be modified or adjusted based on the collected data. A score may indicate how well data fits a model. A confidence level may indicates a measure of the confidence that the data was generated by a device that is correctly associated with the model.”  Here, Micali discloses that the orchestration module (“power monitor 120”) provide the input (“electrical signals”) to a second computing module (one of “models”), since in order to “use models” for “processing electrical signals”, said signals must be input to said models.  Micali also discloses providing a second score (“confidence level”), wherein the second computing module is operable to do so (“generated using the various models”)).
analyse the first score and the second score to determine at least one of the first and second computing module to be used for providing the output for the input (Micali, Para [0122], discloses:  “In processing an electrical signal, scores and/or confidence levels may be generated using the models. From these scores and confidence levels, one or more models may be selected as most likely corresponding to an electrical event in the electrical signal. For example, a model having a highest score may be selected. In some implementations, confidence levels may be used. For example, the model corresponding to a highest score may not be selected if the confidence level indicates that there is low confidence that the electrical event matches the model, such as in situations where it is difficult to disambiguate between two or more models that have similar scores. Alternatively, multiple models may be selected if there is a high confidence that the electrical event matches the model for each of them. Where multiple models are selected, results from them can be handled in various ways. For example, results could be averaged to provide a single output, results can be tracked against further data, such that the best of a group of models is selected after additional data collection, or the like.”  Here, Micali begins with “In processing an electrical signal…” and then describes making decisions based on the scores and confidence levels returned by the models.  Since it was shown above that “power module 120” is what is processing the electrical signals, then the orchestration module (“power module 120”) is operable to perform these operations.  Micali discloses analyse the first score (one of “confidence levels”) and the second score (one of “confidence levels”) to determine at least one of the first and second computing module to be used (“For example, the model corresponding to a highest score may not be selected if the confidence level indicates that there is low confidence that the electrical event matches the model…Alternatively, multiple models may be selected if there is a high confidence that the electrical event matches the model for each of them”).  Here, at least one is selected, as it is “highest...alternatively, multiple”, and each model provides output for the input (“score”, as in “scores and/or confidence levels may be generated using the models”).  Micali goes on to use the output for the input from the selected models:  “Where multiple models are selected, results from them can be handled in various ways. For example, results could be averaged to provide a single output, results can be tracked against further data, such that the best of a group of models is selected after additional data collection, or the like.”  Thus, the determined model(s) are used for providing the output for the input.)
As per claim 11, Micali teaches a system according to claim 8 as shown above, as well as wherein a given score provided by a given computing module is indicative of at least one of. time required to provide the output, cost associated with providing the output, processing requirements of the given computing module, probability of an accurate output for the input.  (Micali, Para [0121] Lines 10-12, discloses:  “A confidence level may indicates a measure of the confidence that the data was generated by a device that is correctly associated with the model.”  Here, Micali discloses that the score (“confidence level”) is a measure of accurate (“confidence…correctly associated”).  Thus, the score is indicative of probability of an accurate output for the input).

As per claim 13, Micali teaches a system according to claim 8 as shown above, as well as wherein the first computing module is a cognitive module.  (Micali, Para [0066], discloses:  “Transition models may be created using any appropriate techniques. In some implementations, transition models may be created with labeled training data (which may be labeled automatically, semi-automatically, or manually, with validation and feedback among combinations of these). The training data may comprise electrical events extracted from electrical signals (or optionally the signals themselves) taken from houses, which are then labeled as corresponding to an element and according the begin state and the end state of the transition. Features may be generated corresponding to the electrical events, and any classifier known to one of skill in the art may be used to create the transition model, including but not limited to neural networks, self-organizing maps, support vector machines, decision trees, logistic regression, Bayesian models (including naïve Bayes models), random forests, and Gaussian mixture models. A classifier may be trained in this manner for every state change of every element. The classifier may receive the features as input and provide as an output an indication of whether the electrical event corresponds to the state change of the element. Power monitor 120 may store the transition models 202 for each of the elements and state changes.”  Here, Micali discloses that the first computing module (one of “models”) is a machine learning model (“Features may be generated corresponding to the electrical events, and any classifier known to one of skill in the art may be used to create the transition model, including but not limited to neural networks…”).  A machine learning model is a type of cognitive computing model, as evidenced by the illustration on Page 2 of Sommer “Artificial Intelligence, Machine Learning and Cognitive Computing”, which has been enclosed herein).

As per claim 14, Micali teaches a system according to claim 8 as shown above, as well as wherein the second computing module is a machine learning module.  (Micali, Para [0066], discloses:  “Transition models may be created using any appropriate techniques. In some implementations, transition models may be created with labeled training data (which may be labeled automatically, semi-automatically, or manually, with validation and feedback among combinations of these). The training data may comprise electrical events extracted from electrical signals (or optionally the signals themselves) taken from houses, which are then labeled as corresponding to an element and according the begin state and the end state of the transition. Features may be generated corresponding to the electrical events, and any classifier known to one of skill in the art may be used to create the transition model, including but not limited to neural networks, self-organizing maps, support vector machines, decision trees, logistic regression, Bayesian models (including naïve Bayes models), random forests, and Gaussian mixture models. A classifier may be trained in this manner for every state change of every element. The classifier may receive the features as input and provide as an output an indication of whether the electrical event corresponds to the state change of the element. Power monitor 120 may store the transition models 202 for each of the elements and state changes.”  Here, Micali discloses that the second computing module (one of “models”) is a machine learning model (“Features may be generated corresponding to the electrical events, and any classifier known to one of skill in the art may be used to create the transition model, including but not limited to neural networks…”)).

As per Claim 1, Claim 1 is a method claim corresponding to system Claim 8.  Claim 1 is rejected for the same reasons as Claim 8.

As per Claim 4, Claim 4 is a method claim corresponding to system Claim 11.  Claim 4 is rejected for the same reasons as Claim 11.

As per Claim 6, Claim 6 is a method claim corresponding to system Claim 13.  Claim 6 is rejected for the same reasons as Claim 13.

As per Claim 7, Claim 7 is a method claim corresponding to system Claim 14.  Claim 7 is rejected for the same reasons as Claim 14.

As per Claim 15, Claim 15 is a computer program product claim corresponding to system Claim 8.  The difference is it recites a non-transitory machine-readable data storage medium and a processing device.  (Micali, Para [0044], discloses:  “Power monitor 120 may include any components typical of a computing device, such one or more processors 280, volatile or nonvolatile memory 270, and one or more network interfaces 290”.  Here, Micali discloses processing device (“computing device…processors”), and a non-transitory machine-(“volatile or nonvolatile memory”)).  Claim 15 is rejected for the same reasons as Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Micali in view of Gandrabur et. al. (“Confidence Estimation for NLP Applications”; hereinafter Gandrabur).
As per Claim 9, Micali teaches a system according to claim 8 as shown above, as well as the first and second computing module to be used for providing the output is determined.  (Micali, Para [0122], discloses:  “In processing an electrical signal, scores and/or confidence levels may be generated using the models. From these scores and confidence levels, one or more models may be selected as most likely corresponding to an electrical event in the electrical signal. For example, a model having a highest score may be selected. In some implementations, confidence levels may be used. For example, the model corresponding to a highest score may not be selected if the confidence level indicates that there is low confidence that the electrical event matches the model, such as in situations where it is difficult to disambiguate between two or more models that have similar scores. Alternatively, multiple models may be selected if there is a high confidence that the electrical event matches the model for each of them. Where multiple models are selected, results from them can be handled in various ways. For example, results could be averaged to provide a single output, results can be tracked against further data, such that the best of a group of models is selected after additional data collection, or the like.”  Here, Micali discloses the first (one of “models”) and second computing module (one of “models”) to be used for providing the output (“scores”) is determined by a confidence level (“In some implementations, confidence levels may be used. For example, the model corresponding to a highest score may not be selected if the confidence level indicates that there is low confidence that the electrical event matches the model, such as in situations where it is difficult to disambiguate between two or more models that have similar scores. Alternatively, multiple models may be selected if there is a high confidence that the electrical event matches the model for each of them”.)
However, Micali does not explicitly teach wherein at least one of the first and second computing module to be used for providing the output is determined further based on at least one parameter associated with the input.
Gandrabur teaches wherein at least one of the first and second computing module to be used for providing the output is determined further based on at least one parameter associated with the input.  (Gandrabur, Section 7 Para 3-4, discloses:  “A key advantage of using a CE layer is that is a separate module, distinct from the base system. This has several implications: —Because it specializes in solving the confidence problem, it often gives better results than confidence measures derived directly from the base system, as we have seen in this article. —It can incorporate sources of knowledge that may be difficult or inconvenient to add to the base system. These include features like sentence length for MT that are good predictors of confidence but poor predictors of the correct output. Because it is applied in a post-processing step, a CE layer can also model properties of the search algorithm that are inaccessible to the base system. —The CE layer is smaller and lighter than the base system, and hence easier to adapt to new domains and new users (modulo the availability of correctness data for these contexts). —It is possible to re-use CE software for different base systems. The other main advantage to using a CE layer is that it can compute estimates of correctness probabilities P(C = 1|x, y, k). The best alternatives from the base system are posterior probabilities p( y|x), but these are often difficult to extract, and they can be poor estimates. As described in Section 2, they are also less useful than correctness probabilities due to the normalization constraint. Correctness probabilities are useful in many contexts: —In a decision-theoretic setting, probabilities are required in order to calculate the lowest-cost output for a given input.  —When a collection of heterogeneous models is available for some problem, output probabilities provide a principled way of combining them.”
Here, Gandrabur discloses that of a first and second computing module (“collection of heterogeneous models”), at least one to be used for providing the output is determined (“output probabilities provide a principled way of combining them”).  Gandrabur also discloses above:  “It can incorporate sources of knowledge that may be difficult or inconvenient to add to the base system. These include features like sentence length for MT that are good predictors of confidence but poor predictors of the correct output”.  Here, Gandrabur discloses determined further based on at least one parameter associated with the input, where the parameter associated with the input is “sentence length”).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model selection by confidence level of Micali, with the input duration analysis of Gandrabur. The modification would have been obvious because one of ordinary skill in the art would be motivated to achieve increased quality of output (Gandrabur, Section 3 Para 2 Last Sentence: “To do this, it may rely on information from k that is irrelevant to the problem of choosing a correct output—for example, the length of the source sentence in machine translation, which is often correlated with the quality of the resulting translation.”)

As per Claim 10, Micali teaches a system according to claim 8 as shown above, as well as the orchestration module, first score, and second score  (Micali, Para [0037], discloses:  “Power monitor 120 may be a device that is obtained separately from electrical panel 110 and installed by a user or electrician to connect to electrical panel 110”.  Micali, Para [0121], discloses:  “As power monitor 120 is processing electrical signals, it may use models that are associated with devices on the device list and it may use models that are not associated with devices on the device list.”  In these two statements, Micali discloses that power monitor 120 gets the electrical signals and inputs them to the models, and is thus communicably coupled to the models.  Thus, Micali discloses an orchestration module (“power monitor 120”) communicably coupled to the first computing module (one of “models”) and the second computing module (one of “models”).   Micali, Para [0122], discloses:  “In processing an electrical signal, scores and/or confidence levels may be generated using the models”.  Here, Micali discloses that the models produce a first score and second score).
However, Micali does not explicitly teach wherein the orchestration module is operable to receive a feedback related to the output, wherein the first score and the second score are adjusted based on the feedback. 
Gandrabur teaches teach wherein the orchestration module is operable to receive a feedback related to the output, wherein the first score and the second score are adjusted based on the feedback. (Gandrabur, Section 7 Para 3-4, discloses:  “A key advantage of using a CE layer is that is a separate module, distinct from the base system. This has several implications: —Because it specializes in solving the confidence problem, it often gives better results than confidence measures derived directly from the base system, as we have seen in this article. —It can incorporate sources of knowledge that may be difficult or inconvenient to add to the base system. These include features like sentence length for MT that are good predictors of confidence but poor predictors of the correct output. Because it is applied in a post-processing step, a CE layer can also model properties of the search algorithm that are inaccessible to the base system. —The CE layer is smaller and lighter than the base system, and hence easier to adapt to new domains and new users (modulo the availability of correctness data for these contexts). —It is possible to re-use CE software for different base systems. The other main advantage to using a CE layer is that it can compute estimates of correctness probabilities P(C = 1|x, y, k). The best alternatives from the base system are posterior probabilities p( y|x), but these are often difficult to extract, and they can be poor estimates. As described in Section 2, they are also less useful than correctness probabilities due to the normalization constraint. Correctness probabilities are useful in many contexts: —In a decision-theoretic setting, probabilities are required in order to calculate the lowest-cost output for a given input.  —When a collection of heterogeneous models is available for some problem, output probabilities provide a principled way of combining them.”
Here, Gandrabur discloses an orchestration module (“CE layer”) which is coupled to a first and second model (“heterogeneous models”), which produce a first score and the second score (“estimates of correctness probabilities”).  The Instant Specification [0050] discloses:  “Specifically, the feedback is employed to train the orchestration module”.  Gandrabur, Section 3.1, discloses:  “The CE model is discriminatively trained over an annotated corpus that consists of (x, y)-pairs, where x is from the application’s input domain and y is the corresponding output produced by the application. To avoid overestimating performance on new text, this corpus should be disjoint from any material originally used to train the application. Each pair in the corpus is annotated with a label C ∈ {0, 1}; 1 if y is a correct output, 0 otherwise. The pair (x, y) is represented as a vector of confidence features that captures properties relevant for determining the correctness of the output. Examples of confidence features are: —the base-model probability estimate (in the case of statistical NLP applications); —input-specific features (e.g., input sentence length, for a MT task); —output-specific features (e.g., language-model score computed by an independent language model over an output word sequence); —features based on properties of the search space (e.g., size of a search graph); and —features based on output comparisons (e.g., average distance from the current output to alternative hypotheses for the same input).” Here, Gandrabur discloses “The CE model is discriminatively trained”, wherein training of a machine learning model, by definition, comprises feedback to be back-propagated through the model.  More specifically, Gandrabur does explicitly disclose feedback related to the output (“output-specific features (e.g., language-model score computed by an independent language model over an output word sequence)”).  Thus, Gandrabur teaches wherein the orchestration module is operable to receive a feedback related to the output, wherein the first score and the second score are adjusted based on the feedback, as the orchestration module (“CE layer”) that is being trained produces the first score and the second score, and therefore training the orchestration module (“CE layer”) results in adjustment of the first score and the second score).

As per Claim 2, Claim 2 is a method claim corresponding to system Claim 9.  Claim 2 is rejected for the same reasons as Claim 9.

As per Claim 3, Claim 3 is a method claim corresponding to system Claim 10.  Claim 3 is rejected for the same reasons as Claim 10.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Micali in view of Busch et. al. (US 2018/0285969 A1; hereinafter Busch).
As per Claim 12, Micali teaches a system according to claim 8 as shown above, as well as orchestration module, first computing module, second computing module, plurality of computing modules. (Micali, Para [0037], discloses:  “Power monitor 120 may be a device that is obtained separately from electrical panel 110 and installed by a user or electrician to connect to electrical panel 110”.  Micali, Para [0121], discloses:  “As power monitor 120 is processing electrical signals, it may use models that are associated with devices on the device list and it may use models that are not associated with devices on the device list.”  In these two statements, Micali discloses that power monitor 120 gets the electrical signals and inputs them to the models, and is thus communicably coupled to the models.  Thus, Micali discloses an orchestration module (“power monitor 120”) coupled to the first computing module (one of “models”) and the second computing module (one of “models”), of the plurality of computing modules (“models”)).
However, Micali does not explicitly teach wherein the orchestration module is operable to pre-process the input to select the first computing module and the second computing module from a plurality of computing modules.
Busch teaches wherein the orchestration module is operable to pre-process the input to select the first computing module [and the second computing module] from a plurality of computing modules.  (Busch, Para [0023], discloses:  “FIG. 2 illustrates the model creation/learning and evaluation phases performed by the predictive model creator 114 and diagnostics engine 116. As illustrated, the input data 104 are received by the predictive model creator 114 that can comprise varying pieces of data elements 206a-n, such as demographic data elements and ongoing transactions data elements. As data are collected, including data associated with settlement history or amounts obliged/recovered from consumers 112, the predictive model creator 114 is enabled to develop and train a plurality of predictive models 202a-n based on the available data and known outputs. Each predictive model 202 may be developed using different data elements 206.”  Here, Busch discloses a plurality of computing modules (“plurality of predictive models 202a-n”).  Instant Specification [0048] discloses pre-thusly:  “Specifically, the orchestration module pre-processes the input to determine a context thereof, wherein computing modules suitable for processing the input are selected from amongst the plurality of computing modules based on the context of the input”.  Busch, Para [0025], discloses:  “In the evaluation phase, the diagnostics engine 116 evaluates the predictive models 202 against testing criteria, and generates diagnostics data 204 including an accuracy score 208 for rating how accurately the models handle data on which they have not been trained. For example and as illustrated in FIG. 2, a first model, Model A 202a, may have an accuracy score 208 of 95% when data elements 206 A, B, C, D, E, F, and G are available or known, and an accuracy score of 80% when data elements A, B, C, and E are available or known. A second model, Model B 202b may have an accuracy score 208 of 50% when data elements 206 A, C, F, and G are available or known, and an accuracy score of 75% when data elements A, B, D, and E are available or known. A third model, Model C 202c, may have an accuracy score 208 of 85% when data elements 206 E, F, and G are available or known, and an accuracy score of 70% when data elements B, D, F, and G are available or known. The diagnostic data 204 can be used to identify which model 202 is a best fit according to available data elements 206 included in received input data for determining propensities for a consumer 112.”  Busch continues in Para [0029]:  “Consider, for example and with reference again to FIG. 2, that data elements 206 A, B, C, E, and G associated with a consumer 112 are known. The prediction engine 120 may identify Model A 202a as a best model to use, wherein data elements A, B, C, and E are satisfied and can produce an outcome with an accuracy score of 80%. According to an aspect, the prediction engine 120 is operative to identify that if data elements D, F, and G were known, the accuracy would be increased to 95%. Accordingly, the prediction engine 120 is configured to communicate with one or more data sources 126 to attempt to retrieve the missing data elements. The one or more data sources 126 may include the service provider information system, a CRA 124, a pre-arranged service provider system, or other information source. If the missing data elements 206 can be retrieved, the prediction engine 120 includes the retrieved data in the data set; else, the prediction engine 120 runs Model A 202a with the known data elements 206, and determines a propensity score for the consumer 112.”  Here, Busch discloses that the orchestration module (“prediction engine 120”) pre-process the input (Busch determines a context of the input “elements A, B, C, and E are satisfied and can produce an outcome with an accuracy score of 80%”) to select the first computing module (“identify Model A 202a as a best model to use”).  In this way, Busch discloses that a context of the input is determined in order to select a suitable module, as stated in the Instant Specification.  Micali, as shown above, taught the second computing module.)
Micali and Busch are analogous art because they are in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the model selection by confidence level of Micali, with the input context analysis of Busch. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the accuracy of predictive modeling (Busch, Abstract: “Predictive model development, training, evaluation, and selection are provided for enabling more-accurate evaluations of consumers. Aspects of an evaluation system use machine learning techniques to train models based on training datasets and known outputs provided by one or 

As per Claim 5, Claim 5 is a method claim corresponding to system Claim 12.  Claim 5 is rejected for the same reasons as Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et. al. (US 2019/0343355 A1), Para [0199], discloses a model evaluator that selects one or more machine learning models based on if they satisfy a certain criterion
Lin et. al. (US 2012/0284212 A1), Para [0003], discloses selecting a trained predictive model from a plurality of trained predictive models based on accuracy scores
Ohama et. al. (US 2012/0209799 A1), Para [0142], discloses selecting a classification result from multiple models, based on the one that has gained the highest score
Faulhaber et. al. (US 2019/0156247 A1) Para [0019] discloses a model selector, that routes input to a model that will likely perform best
Way et. al. (US 2019/0205978 A1) Para [0134] discloses a system that chooses a statistical model from a plurality of statistical models based on an accuracy score

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/L.A.S./Examiner, Art Unit 2126           
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126